United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 19, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-30201
                        Conference Calendar


RONALD E. COLEMAN,

                                    Plaintiff-Appellant,

versus

DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONS; RICHARD L. STALDER;
KATHLEEN BLANCO, Governor; BARRY METHANY, Probation and Parole;
PRISON TRANSPORTATION SYSTEM (PTS); DIANE SIMON, Probation and
Parole,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 3:05-CV-1111
                       --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Ronald E. Coleman, Louisiana prisoner # 119449, appeals

the district court’s dismissal as frivolous of his 42 U.S.C.

§ 1983 complaint, in which he challenged the revocation of his

parole on due process grounds and sought release from confinement

and monetary damages.   We review a dismissal as frivolous

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) for an abuse of




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-30201
                                 -2-

discretion.    See Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir.

1997).

     For the first time on appeal, Coleman challenges the

calculation of his sentence and argues that it violates the Ex

Post Facto Clause.    He also raises for the first time on appeal a

challenge to the conditions of confinement at the East Feliciana

Jail.    “It is a bedrock principle of appellate review that claims

raised for the first time on appeal will not be considered.”

Stewart Glass & Mirror, Inc. v. U.S. Auto Glass Discount Centers,

Inc., 200 F.3d 307, 316-17 (5th Cir. 2000).    Thus, we decline to

address Coleman’s arguments raised for the first time on appeal.

     Coleman does not challenge the district court’s

determination that his claims challenging his confinement and

seeking release must be raised in a habeas corpus proceeding.      He

also does not challenge the district court’s dismissal of his

claims for damages as barred by Heck v. Humphrey, 512 U.S. 477

(1994).    Coleman has abandoned these issues for purposes of

appeal.    See Brinkmann v. Dallas County Deputy Sheriff Abner, 813

F.2d 744, 748 (5th Cir. 1987).

     Coleman argues that he was deprived of 30 days good-time

credit without due process after being convicted of a

disciplinary infraction.    An action to recover good-time credits

must be brought in a habeas corpus proceeding.    See Preiser v.

Rodriguez, 411 U.S. 475, 487-88 (1973); Clarke v. Stalder, 154

F.3d 186, 189 (5th Cir. 1998)(en banc).    If a prisoner is
                             No. 06-30201
                                  -3-

challenging the validity of the procedures used in a prison

disciplinary proceeding to deprive him of good-time credits and a

favorable judgment would imply the invalidity of the conviction

or the duration of confinement, his claims for damages and

declaratory relief are not cognizable in a § 1983 action until

the relevant conviction has been reversed.     See Edwards v.

Balisok, 520 U.S. 641, 648 (1997); Clarke, 154 F.3d at 189.

     Coleman’s appeal is without arguable merit and is therefore

frivolous.     See Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983).     His appeal is dismissed as frivolous.    See 5TH CIR.

R. 42.2.    The district court’s dismissal of Coleman’s complaint

and this court’s dismissal of his appeal each count as a strike

against Coleman for purposes of 28 U.S.C. § 1915(g).

See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).

Coleman is cautioned that if he accumulates three strikes

pursuant to § 1915(g), he will not be able to proceed in forma

pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.        See § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.